The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of minor informalities:
Page 11, Paragraph [0046] line 5, replace “bonding surface 106” with -- bonding surface 108 --;
Page 1, above FIELD, replaced paragraph [0001] with the following paragraph:
-- [0001] 	This application is a divisional of U.S. Patent Application No. 16/440,633, filed June 13, 2019, now U.S. Patent 10,998,292 issued May 04, 2021, which claims the benefit under 35 U.S.C. §119(e)(1) of U.S. Provisional Application No. 62/684,505, filed June 13, 2018, both of which are hereby incorporated by reference in their entirety. 	--
Claims Objection
2.	Claims 1 and 13 are objected to because of the following informalities:
Claim 1, line 8 & Claim 13, line 9 (both claims), replaced “the first TSV; and” with -- the first TSV; --;	
Claim Rejections - 35 U.S.C. §112
3.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
4.	Claims 2 and 3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The Examiner can’t find anywhere in the disclosure mentioning about:
*	Claims 2-3 containing a subject matter “redistribution layer” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the joint inventor, at the time the application was filed, had possession of claimed invention.  In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
6.	Claims 1, 6-10, 12-16 and 18-23 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 7,385,283 to Wu et al (referred to as Wu).
In re claim 1, Wu discloses a microelectronic assembly, comprising:
- a first substrate 10a including first bonding surface (i.e., surface where layer 14 formed in Figs.1D-E);
- a TSV (first through silicon via) 16 embedded in the first substrate 10a and extending at least partially through the first substrate, the first TSV extending normal to the first bonding surface without being exposed at the first bonding surface [col. 2];
- a first metal contact pad (i.e., square pads, in Figs.1C-D) disposed at the first bonding surface and electrically coupled to the first TSV 16, the first metal contact pad disposed offset relative to the first TSV and not overlapping the first TSV 16; 
- one or more embedded conductive traces (i.e., lateral bars underneath layer 14, in Fig. 1D) electrically coupling the first TSV 16 to the first metal contact pad;
- a second substrate 10 direct bonded to the first substrate 10a using a direct dielectric-to-dielectric (i.e., non-metal-to-non-metal bond), non-adhesive bonding technique (i.e., by annealing, as disclosed in col. 3, ln.65)  [Fig. 1F & col. 3]; and
- a recess (i.e., the lateral/vertical bars adjacent to the left/right TSV 16, Fig. 1D) in a surface of the first substrate 10a, disposed at a bonding interface 14 between first and second substrates (i.e., layer 14b bonding layer 14a in Fig. 1G), or at the first bonding surface of the first substrate (i.e., layer 14 bonding substrate 10a).
In re claim 6, Wu discloses the first bonding surface having a planarized topography with a first predetermined maximum surface variance [Fig. 1F].
In re claim 7, Wu discloses the second substrate 10 direct bonded to the first substrate 10a at the first bonding surface of the first substrate or at a second bonding surface of the first substrate [Fig. 1F].

    PNG
    media_image1.png
    199
    291
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    334
    574
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    149
    344
    media_image3.png
    Greyscale

Application(Fig.1A) compared to Wu (US Patent 7,385,283)Fig.1F
In re claim 8, Wu discloses the recess (i.e., lateral/vertical bars adjacent to the left/right TSV 16, in Fig. 1D) disposed at the first bonding surface of the first substrate 10a and extends partially into the first substrate below the first bonding surface.
In re claim 9, Wu discloses the recess aligned with and overlapping first TSV 16 in a direction normal to the first bonding surface [Fig. 1F].
In re claim 10, Wu discloses the recess (i.e., lateral/vertical bars adjacent to left/right TSV 16, in Fig 1F) comprising an expansion region for expansion of the first TSV 16 when heated [col. 3, ln.60].
In re claim 12, Wu discloses the first substrate 10a including a second surface opposite the first bonding surface, and wherein the TSV 16 is exposed at the second surface.
In re claim 13, Wu discloses a microelectronic assembly, comprising:
- a first substrate 10a including an insulating layer 12 over a base layer 10, the insulating layer having a first bonding surface (i.e., surface where layer 14 formed in Figs.1D-E);
- a TSV (first through silicon via) 16 embedded in the base layer and extending at least partially through the base layer 10, the first TSV extending normal to the first bonding surface without being exposed at the first bonding surface [Fig. 1D & col. 2];
- a first metal contact pad (i.e., square pads, in Figs.1C-D) disposed at the first bonding surface and electrically coupled to the first TSV 16, the first metal contact pad disposed offset relative to the first TSV and not overlapping the first TSV; 
- one or more embedded conductive traces 108 (i.e., lateral bars underneath layer 14, in Fig. 1D) electrically coupling the first TSV 16 to the first metal contact pad;
- a second substrate 10 direct bonded to the first substrate 10a using a direct dielectric-to-dielectric, non-adhesive bonding technique [Fig. 1F & col. 3]; and
- a recess (i.e., the lateral/vertical bars adjacent to the left/right TSV 16, Fig. 1D) in a surface of the first substrate 10a, disposed at a bonding interface 14 between first and second substrates (i.e., layer 14b bonding layer 14a in Fig. 1G), or at the first bonding surface of the first substrate (i.e., layer 14 bonding substrate 10a).
Wu discloses a method of forming a microelectronic assembly, comprising:
-forming a first substrate to have an insulating layer over a base layer, the insulating layer having a first bonding surface 14 [Fig. 1C], a TSV 16 extending at least partially through the base layer of the first substrate in a direction normal to the first bonding surface [];
In re claim 13,	 Liu alternately discloses a method of forming a microelectronic assembly, comprising:
-forming a first substrate to have an insulating layer 106 over a base layer 102, the insulating layer having a first bonding surface 134, a TSV 105, 110 extending at least partially through the base layer 102 of the first substrate in a direction normal to the first bonding surface;
- forming a recess in the first bonding surface 134 overlapping the first TSV 110;
- disposing a first metal contact pad 112 at the first bonding surface 134, the first metal contact pad offset relative to a location of the first TSV; and
- electrically coupling the first metal contact pad 112 to the first TSV 110 with one or more embedded conductive traces 108 [Fig. 1].
In re claim 14, Wu discloses one or more inorganic dielectric layers 14 disposed on a second surface of the first substrate 10a opposite the insulating layer 12 [Figs. 1C-1E], the one or more inorganic dielectric layers 14 comprise a second bonding surface having a second predetermined maximum surface variance.
In re claim 15, Wu discloses the one or more inorganic dielectric layers 14 comprising a first low temperature insulating layer 12b, 12 [Fig. 1G] at the second surface of the first substrate 10a [Fig. 1F], a second low temperature insulating layer 10b over the first low temperature insulating layer 10a, and a third insulating layer 54 over the second low temperature insulating layer 10b [Fig. 1H] to form the second bonding surface.
In re claim 16, Wu discloses a conductive pad (i.e., square pads in Figs. 1C-1E) embedded in the second bonding surface and electrically coupled to the first TSV.
In re claim 18, Wu discloses the conductive pad disposed over and contacts first TSV 16b [Fig.1F,col.4]
In re claim 19, Wu discloses:
. the conductive pad 54 not exposed at the second bonding surface [Fig. 1F], and 
. one or more conductive interconnects coupled to the conductive pad 54 and exposed at the second bonding surface.
In re claim 20, Wu discloses the first bonding surface having a predetermined maximum surface variance[,] and the first metal contact pad having a preset recess (i.e., square pads underneath layer 10b in Fig. 1H) relative to the first bonding surface.
In re claim 21, Wu discloses the second substrate 10 direct bonded (i.e., non-metal-to-non-metal bond), non-adhesive bonding technique (i.e., by annealing, as disclosed in col. 3, ln.65) to the first bonding surface of the first substrate 10a.
In re claim 22, Wu discloses the second substrate 10 direct bonded to the second bonding surface of the first substrate 10a (i.e., layer 14b bonding layer 14a in Fig. 1G), or at the first bonding surface of the first substrate (i.e., layer 14 bonding substrate 10a).
In re claim 23, Wu discloses a microelectronic assembly, comprising:
- a first substrate 10a including first bonding surface (i.e., surface where layer 14 formed in Figs.1D-E);
- a TSV (first through silicon via) 16 embedded in the first substrate 10a and extending in a direction normal to the first bonding surface through at least a portion of the first substrate 10a without being exposed at the first bonding surface [col. 2];
- a first metal contact pad (i.e., square pads, in Figs.1C-D) embedded into the first substrate 10a and having an exposed surface that is recessed relative to the first bonding surface, the first metal contact pad disposed offset relative to the first TSV 16 and not overlapping the first TSV in a direction normal to the first bonding surface, and electrically coupled to the first TSV with one or more embedded conductive structures (i.e., lateral bars underneath layer 14, in Fig. 1D); and
- a second substrate 10 direct bonded to the first substrate 10a using a direct dielectric-to-dielectric, non-adhesive bonding technique [Fig. 1F & col. 3].
Claim Rejections - 35 U.S.C. §103
7.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 2-5, 11 and 17 are are rejected under 35 U.S.C. §103(a) as being unpatentable over Wu et al (U.S. Patent No. 7,385,283).
In re claims 2-3, since Wu discloses one or more embedded conductive traces (i.e., lateral bars underneath layer 14, in Fig. 1D), Wu inherently teaches or suggests a redistribution layer disposed between the first TSV 16 and the recess [Figs. 1D-1E].
In re claim 4, since Wu discloses a dielectric layer forming an interface between the first substrate 10a and a second device, Wu inherently teach or suggest one or more dielectric stress-relief layers on a second surface of first substrate 10a, the one or more stress-relief layers planarized to form a second bonding surface having a second predetermined maximum surface variance [Fig. 1F & col. 3, lns.50-62]
In re claim 5, Wu discloses the one or more stress-relief layers, but not “a first low temperature insulating layer at the second surface of a first substrate, a second low temperature insulating layer over the first low temperature insulating layer, and a third insulating layer over the second low temperature insulating layer to form the second bonding surface.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first low temperature insulating layer at the second surface of a first substrate, a second low temperature insulating layer over the first low temperature insulating layer, and a third insulating layer over the second low temperature insulating layer to form the second bonding surface” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen first/second/third insulating layers or upon another variable recited in a claim, the Applicant must show that the chosen layers are critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Circus 1990).
In re claim 11, Wu does not suggest the recess having a diameter that is greater than a diameter of the first TSV.  It would have been obvious to a person having skills in the art to have modified the recess and first TSV of Wu by utilizing the claimed “recess having a diameter that is greater than a diameter of the first TSV.” Since this is merely a diameters comparison that may be desired for a given application, it has been held that modifying the recess and the TSV of a microelectronic assembly art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Wu discloses a recess (i.e., square pads underneath layer 10b, in Fig. 1H) relative to the second bonding surface in or above the conductive pad, wherein the recess.
Wu is silent about the recess comprising an expansion region configured to compensate for thermal expansion of the first TSV.  The language “configured to compensate for thermal expansion” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed recess is intended to be employed does not differentiate to the claimed “compensate for thermal expansion” from the microelectronic assembly of the prior art, if the prior art assembly teaches all the structural limitations of the claimed recess. Ex parte Masha, 2 USPQ2d 1647 (1987).

Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below:
Non-Statutory Double Patenting
 9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

10.	Claims 1-23 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-13 of the conflicted U.S. Patent No. 10,998,292 to Lee et al.
	Although the two claims sets are not totally identical of the pending claims 1, 13 & 23, respectively,  compared to those features (i.e., microelectronic assembly) of the conflicted claims 1 & 7 and their dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
11.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 06, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815